Exhibit 16.1 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 Securities and Exchange Commission 450 – Fifth Street N.W. Washington, D.C. 20549 Gentlemen: We are the former independent registered accountant of Progaming Platforms Corp. We have read the Company’s Current Report on Form 8-K/A dated May 17 , 2011, and are in agreement with the contents of Item 4.01 in reference to our firm. Respectfully submitted, Weinberg & Baer LLC Baltimore, Maryland May 17 , 2011
